Per Curiam.
Respondent, an Otsego County attorney, was suspended for a period of six months by this Court in September 2000 (Matter of Winsor, 275 AD2d 858). He now applies for reinstatement.
We conclude that respondent has substantially complied with the provisions of the suspension order and with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see, 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rules governing reinstatement (see, 22 NYCRR 806.12) and that he possesses the requisite character and fitness to resume the practice of law.
However, we condition respondent’s reinstatement upon his submission to petitioner, until further order of this Court, of semiannual reports by his treating psychiatrist assessing his continuing capacity to practice law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, upon the condition set forth herein, effective immediately.
*877Mercare, J. P., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that respondent’s application is granted, and he is reinstated as an attorney and counselor-at-law in the State of New York, upon the condition set forth in this decision, effective immediately.